DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments and amendments filed June 21, 2022 have been received. 
Applicant’s arguments are fully considered but they are not persuasive.  Applicant calculates boron content based on the ratio of boron in the claimed formula, and argues the calculated boron content of the instant does not fall within the boron content of the prior art (Yukinobu – see 103 rejection). However, applicant does not show math and thus routine optimization of boron content applies, in order to inhibit gelation. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yukinobu et al. (WO 2015072359 A1, see US 20160301063 A1 for mapping, PG-PUB: (86) says §371(c)(1),(2) date).
	Regarding claim 1, Yukinobu discloses a positive electrode active material for a non-aqueous electrolyte secondary battery ([0063]), wherein the positive electrode active material comprising: a lithium-metal composite oxide ([0063]) containing a secondary particle with a plurality of aggregated primary particles ([0079] and [0119]); and a lithium-boron compound present at least on a part of surfaces of the primary particles ([0073]). 
	Yukinobu does not teach having a hexagonal layered crystal structure and represented by general formula (1): Li1+sNixCoyMnzMwBtO2+α (in the formula (1), −0.05≤s≤0.20, 0.45≤x≤0.95, 0≤y≤0.5, 0≤z≤0.35, 0≤w≤0.10, 0.02≤t≤0.04, x+y+z+w=1, 0≤α≤0.2, and M represents at least one element selected from V, Mg, Mo, Nb, Ti, W, and Al).
	However, Yukinobu teaches a layer of crystalline particles ([0011] and [0066]) and one of the preferred lithium cobaltate (LiCoO2), lithium nickelate (LiNiO2), lithium-nickel-cobalt-aluminum oxides (Li(Ni—Co—Al)O2 and the like), or lithium-nickel-manganese-cobalt oxides (LiNi1/3Mn1/3Co1/3O2) as a layered-based material ([0066]).
	Instant specification lists examples of typical material such as a lithium-cobalt composite oxide (LiCoO2), a lithium-metal composite oxide (LiNiO2), a lithium nickel cobalt manganese composite oxide (LiNi1/3Co1/3Mn1/3O2).
	The layered based material used to form paste in the prior art ([0066]) is therefore substantially identical to the layered based material used in the instant specification ([0005]-[0007] and [0010]), and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.
	The limitation “having a hexagonal layered crystal structure” is therefore presumed to be inherent.  
	Yukinobu does not teach wherein an amount of lithium hydroxide that elutes when the positive electrode active material is dispersed in water, measured by a neutralization titration method, is 0.01% by mass or more and 0.5% by mass or less with respect to the entire positive electrode active material.
	Yukinobu teaches boron content range relative to the surface-treated oxide particles can inhibit gelation of a paste for forming a positive electrode active material layer ([0073]).
	Instant specification discloses boron content effects gelation of paste ([0024]), and gelation occurs with lithium hydroxide ([0048]). 
	However, the teaching above identifies the content of the additive as results effective.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II).
	Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to further optimize the content of boron by also optimizing the content of lithium hydroxide of Yukinobu, in order inhibit the gelation of the paste and improve yield and operability of electrode mixture paste ([0014]). 
	Yukinobu further teaches a trace amount of moisture may be removed from the neutralization product [0104]), but does not specify a moisture content in the positive electrode active material is 0.1% by mass or less. However, removing a trace amount of moisture falls within the claimed range of 0.1% by mass or less. Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to further optimize the moisture content of Yukinobu. 
	Regarding claim 2, Yukinobu further discloses the positive electrode active material for a non-aqueous electrolyte secondary battery according to claim 1, having particles that are secondary particles with a particle diameter of 5 to 15 μm comprising primary particles with a particle diameter of 0.3 to 1 μm ([0119]), which overlaps with the claimed range of 3 μm or more and 25 μm or less, and it would have been obvious to one of ordinary skill in the art before the effective filing date to select the portion of the prior art range corresponding with the claimed range.
	Regarding claim 3, Yukinobu further discloses the positive electrode active material for a non-aqueous electrolyte secondary battery according to claim 1, but does not teach wherein Li occupancy by Rietveld analysis is 97% or more.
	Instant specification states Li occupancy is controlled with the claimed range, and lithium deficiency is suppressed, which maintains high battery capacity ([0069]).
	However, Yukinobu teaches excess lithium is often required in order to achieve a high capacity of positive-electrode active-material particles used in the batteries ([0019]). 
	Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to further optimize the excess Li of Yukinobu, in order to maintain high battery capacity. 
	Regarding claim 4, Yukinobu discloses a method for manufacturing a positive electrode active material for a non-aqueous electrolyte secondary battery, the method comprising:
mixing a lithium-metal composite oxide ([0063]) with a boron compound not containing lithium to obtain a boron mixture ([0071]-[0073]); and
thermally treating the boron mixture in an oxidizing atmosphere at a temperature of preferably 150° C to 300° C, which overlaps with the claimed range of 200° C or higher and 300° C or lower ([0104]).
	Yukinobu does not teach having a hexagonal layered crystal structure and represented by general formula (1): Li1+sNixCoyMnzMwBtO2+α (in the formula (1), −0.05≤s≤0.20, 0.45≤x≤0.95, 0≤y≤0.5, 0≤z≤0.35, 0≤w≤0.10, 0.02≤t≤0.04, x+y+z+w=1, 0≤α≤0.2, and M represents at least one element selected from V, Mg, Mo, Nb, Ti, W, and Al).
	However, Yukinobu teaches a layer of crystalline particles ([0011] and [0066]) and one of the preferred lithium cobaltate (LiCoO2), lithium nickelate (LiNiO2), lithium-nickel-cobalt-aluminum oxides (Li(Ni—Co—Al)O2 and the like), or lithium-nickel-manganese-cobalt oxides (LiNi1/3Mn1/3Co1/3O2) as a layered-based material ([0066]).
	Instant specification lists examples of typical material such as a lithium-cobalt composite oxide (LiCoO2), a lithium-metal composite oxide (LiNiO2), a lithium nickel cobalt manganese composite oxide (LiNi1/3Co1/3Mn1/3O2).
	The layered based material used to form paste in the prior art ([0066]) is therefore substantially identical to the layered based material used in the instant specification ([0005]-[0007] and [0010]), and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.
	The limitation “having a hexagonal layered crystal structure” is therefore presumed to be inherent.  
	Yukinobu does not teach a lithium-metal composite oxide represented by general formula (2): Li1+sNixCoyMnzMwO2+α (in the formula (2), −0.05≤s≤0.20, 0.45≤x≤0.95, 0≤y≤0.5, 0≤z≤0.35, 0≤w≤0.10, x+y+z+w=1, 0≤α≤0.2, and M satisfies at least one element selected from V, Mg, Mo, Nb, Ti, W, and Al).
 	However, it would have been obvious to one ordinarily skilled in the art before the effective filing date to further optimize the general formula of a lithium-metal composite oxide in order to suppress the gelation of paste and improve battery capacity. 
	Regarding claim 5, Yukinobu further discloses the method for manufacturing a positive electrode active material for a non-aqueous electrolyte secondary battery according to claim 4, but does not teach wherein an amount of lithium hydroxide that elutes when the positive electrode active material obtained after the thermal treatment is dispersed in water, measured by a neutralization titration method, is adjusted so as to be 0.01% by mass or more and 0.5% by mass or less with respect to the entire positive electrode active material.
	Yukinobu teaches boron content range relative to the surface-treated oxide particles can inhibit gelation of a paste for forming a positive electrode active material layer ([0073]).
	Instant specification discloses boron content effects gelation of paste ([0024]), and gelation occurs with lithium hydroxide ([0048]). 
	However, the teaching above identifies the content of the additive as results effective.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II).
	Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to further optimize the content of boron by also optimizing the content of lithium hydroxide of Yukinobu, in order inhibit the gelation of the paste and improve yield and operability of electrode mixture paste ([0014]). 
	Regarding claim 6, Yukinobu further discloses the method for manufacturing a positive electrode active material for a non-aqueous electrolyte secondary battery according to claim 4, wherein the boron compound is boron oxide ([0037]).
	Regarding claim 7, Yukinobu further discloses the method for manufacturing a positive electrode active material for a non-aqueous electrolyte secondary battery according to claim 4, wherein the boron compound is orthoboric acid (boric acid [0034]).
	Regarding claim 8, Yukinobu further discloses a positive electrode mixture paste for a non-aqueous electrolyte secondary battery ([0063]), comprising the positive electrode active material for a non-aqueous electrolyte secondary battery according to claim 1.
	Regarding claim 9, Yukinobu further discloses a non-aqueous electrolyte secondary battery comprising a positive electrode, a negative electrode, a separator, and a non-aqueous electrolyte ([0125]), wherein the positive electrode includes the positive electrode active material for a non-aqueous electrolyte secondary battery according to claim 1.
Regarding claim 11, Yukinobu further discloses the positive electrode active material for a non-aqueous electrolyte secondary battery according to claim 1, wherein the lithium-boron compound is partially formed on the surfaces of the primary particles ([0024] & [0071] regarding boron, which is in the volatile acidic compound, reacts with lithium, which is in the alkaline compound; [0023] regarding some or all of the surfaces). 

Claims 10 & 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yukinobu et al. (WO 2015072359 A1) as applied to claim 1 above, and further in view of Yoshihiro Kawakami (US 20100047691 A1).
Regarding claim 10, Yukinobu further discloses the positive electrode active material for a non-aqueous electrolyte secondary battery according to claim 1, wherein the lithium-boron compound has been formed by thermal treatment ([0036] & [0104]-[0106] regarding heat treatment) in which a gas form of a boron compound not containing lithium is reacted with an excessive lithium compound present on the surfaces of the primary particles of the lithium-metal composite oxide ([0033] regarding excess of the group of oxides of lithium compared to a stoichiometric composition & [0071] regarding vapor).
Yukinobu does not teach wherein the lithium-boron compound has been formed in which a solid form of a boron compound not containing lithium is reacted with an excessive lithium compound present on the surfaces of the primary particles of the lithium-metal composite oxide. 
Kawakami teaches positive electrode active material particles comprising a metal compound mixture may contain a boron-containing compound, wherein the boron is used to improve crystallinity of the core material ([0021]-[0024]). In particular, Kawakami discloses mixing of the metal element-containing compound may be carried out either dry or wet mixing, wherein dry mixing is simpler and various mixing apparatus may be used such as a drum mixer to mix the metal element-containing compounds ([0025]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the boron compound of Yukinobu to be in solid form as taught in Kawakami, in order to use a simple dry mixing ([0025]).  	
Regarding claim 12, modified Yukinobu further discloses the positive electrode active material for a non-aqueous electrolyte secondary battery according to claim 10, wherein Yukinobu teaches the lithium-boron compound is partially formed on the surfaces of the primary particles ([0024] & [0071] regarding boron, which is in the volatile acidic compound, reacts with lithium, which is in the alkaline compound; [0023] regarding some or all of the surfaces). 
Regarding claim 13, Yukinobu further discloses the method according to claim 4, does not teach wherein the lithium-metal composite oxide and the boron compound are mixed by a mixer. 
Kawakami teaches positive electrode active material particles comprising a metal compound mixture may contain a boron-containing compound, wherein the boron is used to improve crystallinity of the core material ([0021]-[0024]). In particular, Kawakami discloses mixing of the metal element-containing compound may be carried out either dry or wet mixing, wherein dry mixing is simpler and various mixing apparatus may be used such as a drum mixer to mix the metal element-containing compounds ([0025]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lithium-metal composite oxide and the boron compound of Yukinobu to be in solid form as taught in Kawakami, in order to use a simple dry mixing ([0025]).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728      

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728